DETAILED ACTION
	This office action is in response to the application filed on 10/31/2019 in which claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 112(b); claim 6 recites the limitation "APR" in lines 4 and 5.  There is insufficient antecedent basis for this acronym in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard (US20080247395A1) in view of Yonezu (US20170264555A1).
As to claims 1, and 8, Hazard teaches a network switch connected to a plurality of communication lines and configured to relay data between the plurality of communication lines, the network switch comprising: (Fig. 8 shows the switch in a network between a plurality of communication lines)
a table record portion configured to, for each of communication devices connected to the plurality of communication lines, record an address solution table configured to record a plurality of address information for mutually identifying each of the communication devices by a plurality of protocols; (abstract the switching table includes entries, each entry having an IP address, a port identifier, and a routing protocol internal metric indicative of confidence in the entry.)
an information addition portion configured to add new address information for a new communication device based on the address solution data to the address information table, when receiving the address solution data having a preset format for the new communication device in a case where the new address information for the new communication device is not recorded in the address solution table; ([0081] an IP switch 60 dynamically discovers (via DHCP snooping or IP source address checking) that a new IP device is directly connected thereto, it adds an IP route entry to its IP switching table)
a relay portion configured to relay the data other than the address solution data by utilizing the address solution table when receiving the data; and ([0077] The IP switch 60 further comprises a port director 68 which directs an IP frame to a port (i.e., to an interswitch port or to an access port) whose port number corresponds with the matching entry in the IP switching table 66.)
(abstract The switching table includes entries, each entry having an IP address, a port identifier, and a routing protocol internal metric indicative of confidence in the entry.)
the relay portion relays the data by utilizing the address information set to be utilizable in the propriety information. (abstract The method for switching the IP frame includes: receiving the IP frame, reading the IP destination address from the IP frame, ascertaining a matching IP address in the switching table that matches the IP destination address, directing the IP frame to a specific port, transmitting the IP frame from the specific port to the IP destination address. [0088] The administrative distance is indicative of a confidence in the entry's routing protocol for routing an IP frame from the port identified by the port identifier to the IP address of each entry.)
But does not specifically teach:
a rewrite portion configured to rewrite at least one of the address solution table or propriety information in accordance with an external instruction output from an external device positioned outside the network switch to the network switch
However Yonezu teaches a rewrite portion configured to rewrite at least one of the address solution table or propriety information in accordance with an external instruction output from an external device positioned outside the network switch to the network switch. ([0007] the controller P2, transmits a FlowMod message to the switch P1. The FlowMod message is a message which includes a flow entry and which instructs the switch P1 to register, delete or change the flow entry. In the following, the FlowMod message will be referred to simply as a FlowMod. [0008] In S4, the switch P1 receives the FlowMod, registers the flow entry included in the FlowMod in the flow table, and overwrites the flow table.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the switch of Hazard with the method of switching in Yonezu in order to determine a process of handling incoming packets to be performed by the switch. 
	As to claim 2, Hazard in view of Yonezu teaches the network switch according to claim 1, wherein: when adding the address information for the new communication device to the address solution table, the information addition portion sets the propriety information for the corresponding address information to be not utilizable. (Hazard [0095] . If multiple copies of the IP destination address are found in the IP switching table, the administration distances of the entries are compared (step 84) and the entry with the lowest administration distance is used)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that having the confidence (administrative distance) set to a higher value for a first entry, wherein a second entry for the same address has a lower value, makes the first entry not utilizable due to priority.
As to claim 6, Hazard in view of Yonezu teaches the network switch according to claim 1, wherein: as the plurality of protocols, Ethernet that is a registered trademark and Internet Protocol are utilized; (Hazard [0126] The IP frame and IP switch overcomes the problems of broadcast storms by suppressing L.sub.2 loops between improved IP routers, insofar as frames are natively transported without Ethernet encapsulation. In particular, only the preamble and CRC fields are conserved from an Ethernet frame.)
as the address solution table, an APR table is utilized; and as the address solution data, an APR frame is employed. (Hazard describes in [0061]-[0066] the ARP protocol and in [0076] the separate ARP and MAC tables of the prior art LAN switch and IP router are replaced by a single IP switching table in the IP switch 60, thereby avoiding the prior art problem of synchronizing ARP and MAC tables. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the IP switching table would act as an ARP table and would still receive the ARP requests in ARP frames from hosts in order to determine the destination of the packet. )
As to claim 7, Hazard in view of Yonezu teaches the network switch according to claim 1, further comprising: an update record portion configured to record update information for identifying the address information added to the address solution table, wherein: the update information is readable by the external device. (Yonezu [0007] the controller P2, transmits a FlowMod message to the switch P1. The FlowMod message is a message which includes a flow entry and which instructs the switch P1 to register, delete or change the flow entry. In the following, the FlowMod message will be referred to simply as a FlowMod. [0008] In S4, the switch P1 receives the FlowMod, registers the flow entry included in the FlowMod in the flow table, and overwrites the flow table.)
It is clear that the external device(controller P2) being able to instruct the switch P1 to change a flow entry the external device must know what is in the table before the instruction to change and because the switch P1 receives the instruction to change the table the switch P1 has to process the change/update to the table, also if the flow table has a new entry registered to it then this is a record of an update to the address solution table.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the switch of Hazard with the method of switching in Yonezu in order to determine a process of handling incoming packets to be performed by the switch. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard in view of Yonezu as applied to claim 1 and further in view of Tsirkin et al (US20190065229A1).
As to claim 3, Hazard in view of Yonezu teaches the network switch according to claim 1, 
But does not specifically teach:
further comprising: a notification portion configured to notify the external device when the information addition portion adds the address information for the new communication device to the address solution table.
However Tsirkin teaches a notification portion configured to notify the external device when the information addition portion adds the address information for the new communication device to the address solution table. ([0040] the notification sending module 330 may transmit, to the reporting node, a notification indicating that the incoming packet 306 was received to facilitate a determination by the reporting node that forwarding tables in switches of the network 140 are updated)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the table update method of Hazard in view of Yonezu with the notification method of Tsirkin in order to determine that the table of the switch are updated.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard in view of Yonezu as applied to claim 1 and further in view of Spadaro et al. (US9319317B1)
As to claim 4, Hazard in view of Yonezu teaches the network switch according to claim 1, 
But does not specifically teach:
wherein: the information addition portion overwrites the address information in which the propriety information is set to be not utilizable with the address information for the new communication device, when a free capacity of the table record portion is less than a preset setting capacity or when receiving the address solution data for facilitating an update of the address information recorded in the address solution table.
However Spadaro teaches the information addition portion overwrites the address information in which the propriety information is set to be not utilizable with the address information for the new communication device, when a free capacity of the table record portion is less than a preset setting capacity or when receiving the address solution data for facilitating an update of the address information recorded in the (col 9 lines 37-48 conventional switch logic 22-24 are configured to invalidate entries of the MAC tables 42-44 based on the ages of such entries. For example, referring to FIG. 4, the table management logic 88 is configured to track the ages of the entries of the MAC table 42. When the age of an entry of the MAC table 42 exceeds a predefined threshold (e.g., when a timeout period for the entry expires), the table management logic 88 is configured to invalidate the entry so that it may be overwritten by a mapping for a new MAC address. This process generally purges stale MAC addresses from the MAC table 42 to provide availability for learning new MAC addresses.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the table management of Hazard in view of Yonezu with the methods from Spadaro in order to provide availability for learning new addresses. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard in view of Yonezu as applied to claim 1 and further in view of Tripathi et al. (US20130242983A1).
As to claim 5, Hazard in view of Yonezu teaches the network switch according to claim 1, 
But does not specifically teach:
wherein: the address information table includes static-dynamic information indicating whether the address information is dynamic or static for each of the plurality of address information; and the information addition portion overwrites the address 
However Tripathi teaches wherein: the address information table includes static-dynamic information indicating whether the address information is dynamic or static for each of the plurality of address information; and the information addition portion overwrites the address information in which the static-dynamic information is dynamically set with the address information for the new communication device, when a free capacity of the table record portion is less than a preset setting capacity or when receiving the address solution data for facilitating the update of the address information recorded in the address solution table. ([0213] FIG. 14 is a data structure for a MAC table, according to one or more embodiments. In one embodiment, the MAC table in the control processor includes one or more of the following fields: [0217] Type of entry (dynamic or static), [0219] Age of the entry,) Hazard in the abstract describes static entries cannot be overwritten by dynamic learning and therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the address information in the tables of Hazard in view of Yonezu with the fields of Tripathi in order to determine which entries can be overwritten/updated. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465